Case: 16-10759      Document: 00514210054         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 16-10759                                  FILED
                                  Summary Calendar                         October 25, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
JOAN MARIE WILLIAMS,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-2775


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Joan Marie Williams, former federal prisoner # 24135-077, was convicted
of conspiracy to launder monetary instruments and to structure financial
transactions in violation of 18 U.S.C. § 371 in 1993. The district court denied
Williams’s third petition for a writ of coram nobis challenging her conviction.
The writ of coram nobis is an extraordinary remedy available when a prisoner
has completed her sentence and is no longer in custody for purposes of seeking


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10759    Document: 00514210054     Page: 2   Date Filed: 10/25/2017


                                 No. 16-10759

relief under 28 U.S.C. § 2241 and 28 U.S.C. § 2255. United States v. Dyer, 136
F.3d 417, 422 (5th Cir. 1998); see also 28 U.S.C. § 1651(a). We review the
district court’s “factual findings for clear error, questions of law de novo, and
the district court’s ultimate decision to deny the writ for abuse of discretion.”
Santos-Sanchez v. United States, 548 F.3d 327, 330 (5th Cir. 2008), vacated on
other grounds, 559 U.S. 1046, (2010). Williams has not shown that the district
court abused its discretion in denying her petition for a writ of coram nobis.
      The judgment of the district court is AFFIRMED.




                                       2